Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting interference with a staff member and creating a disturbance. The determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional records. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Cardona, P.J., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.